Case:20-15060-EEB Doc#:50 Filed:02/26/21                 Entered:02/26/21 13:22:03 Page1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

     In re:                                         Case No. 20-15060-EEB

     Susan Amina Eliya                              Chapter 7

                      Debtor.


      CREDITOR ALOHA CAPITAL, LLC’S MOTION FOR RELIEF FROM STAY


        Aloha Capital, LLC (“Aloha”), through undersigned counsel, requests this Court grant it relief
from stay and in support thereof states as follows:

1.       Aloha is a creditor in this case. See Claims Register, Claim No. 22, filed November 24, 2020.

2.     Aloha holds a judgment lien against Debtor and an associated entity, JSC Property Group, for
which debtor personally guaranteed a business loan. See Exhibit 1, Transcript of Judgment recorded
June 18, 2019 (attached).

3.     Debtor co-owns real property at 7373 E. Iowa Ave., #1126, Denver, CO 80231 (the “Iowa
Avenue Property”). The co-owner is Jeffrey Baker. The Iowa Avenue Property is not Debtor’s
primary residence.

4.      Debtor also owns real property at 2 N. Adams St., #705, Denver, CO 80206 (the “Adams
Street Property”). The Adams Street Property is Debtor’s primary residence.

5.    Aloha seeks relief from the 11 USC § 362(a)(2) automatic stay so that it may enforce its
judgment.

6.     If the Court grants this relief from stay, Aloha further requests waiver of the 14-day stay,
under Fed.R.B.P. 4001(a)(3), of the effectiveness of the order granting relief.



DATED this 26th day of February, 2021.

                                               MURR SILER & ACCOMAZZO, P.C.


                                               /s/ Erik D. Cansler
                                               Erik D. Cansler, Atty. Reg. No. 36227
                                               410 17th Street, Suite 2400
                                               Denver, Colorado 80202
                                               Tel. (303) 534-2277
                                               Fax (303) 534-1313
                                               Email: ecansler@msa.legal
                                               Attorney for Aloha Capital, LLC
Case:20-15060-EEB Doc#:50 Filed:02/26/21                  Entered:02/26/21 13:22:03 Page2 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO

   In re:                                         Case No. 20-15060-EEB

   Susan Amina Eliya                              Chapter 7

                    Debtor.


                NOTICE OF MOTION FOR RELIEF FROM STAY
        AND OPPORTUNITY FOR HEARING PURSUANT TO 11 U.S.C. § 362(d)


                           OBJECTION DEADLINE: March 11, 2021

YOU ARE HEREBY NOTIFIED that a Motion for Relief from Stay has been filed, a copy of which
is attached hereto.

A hearing on the motion has been set for Thursday, March 18, 2021, at 1:30 p.m. The hearing will be
conducted BY TELEPHONE ONLY and in accordance with the provisions of Local Bankruptcy Rule
4001-1.

                           The telephone number is 1-888-684-8852
                     Meeting access code is 3454024 followed by the # sign

IF YOU DESIRE TO OPPOSE THIS MOTION, you are required to file with this Court a WRITTEN
OBJECTION to the motion on or before the objection deadline stated above and serve a copy on
movant’s attorney, whose address is listed below.

If you file an objection, you are REQUIRED to comply with L.B.R. 4001-1 regarding hearing
procedures, including 1) the timely submission and exchange of witness lists and exhibits, and
2) attendance at the above-scheduled hearing in person or through Counsel, if represented.

IF YOU FAIL TO FILE AN OBJECTION, the scheduled hearing will be vacated, and an order
granting the relief request may be granted without further notice to you.

Respectfully submitted this 26th day of February, 2020.

                                             MURR SILER & ACCOMAZZO, P.C.


                                             /s/ Erik D. Cansler
                                             Erik D. Cansler, Atty. Reg. No. 36227
                                             410 17th Street, Suite 2400
                                             Denver, Colorado 80202
                                             Tel. (303) 534-2277
                                             Fax (303) 534-1313
                                             Email: ecansler@msa.legal
                                             Attorney for Aloha Capital, LLC
Case:20-15060-EEB Doc#:50 Filed:02/26/21              Entered:02/26/21 13:22:03 Page3 of 3




                                   CERTIFICATE OF SERVICE

     I hereby certify that on the 26th day of February, 2021, true and correct copies of the ALOHA
CAPITAL, LLC MOTION FOR RELIEF FROM STAY and the NOTICE OF MOTION FOR
RELIEF FROM STAY, were served upon the following by US Mail and electronic filing via
CM/ECF:

 Susan Amina Eliya                                Keith Ray, Esq.
 2 Adams St. #705                                 The Ray Law Firm, LLC
 Denver, CO 80206                                 6860 S. Yosemite Ct., Suite 2000
                                                  Centennial, CO 80112

 Jeffrey Baker                                    Jeffrey A. Weinman, Trustee
 191 University Blvd., #227                       730 17th St., Ste. 240
 Denver, CO 80206                                 Denver, CO 80202

 David M. Serafin, Esq.                           Aaron J. Conrardy, Esq.
 501 S. Cherry St., Ste. 1100                     2580 W. Main Street, Suite 200
 Denver, CO 80246                                 Littleton, CO 80120

 US Trustee                                       Springfield at Indian Creek Association
 Byron G. Rogers Federal Building                 c/o Richard W. Johnston, Esq.
 1961 Stout St., Ste. #12-200                     Tobey & Johnston, P.C.
 Denver, CO 80294                                 6855 South Havana St., Ste. 275
                                                  Centennial, CO 80112

 Steve Bein                                       Arthur Lindquist-Kleissler
 c/o Christopher J. Conant, Esq.                  950 S. Cherry St., Ste. 418
 730 17th St., Ste. 200                           Denver, CO 80246
 Denver, CO 80202

 USA Loans, LLC
 4205 W. Irving Park Road, 1st Floor
 Chicago, IL 60641



                                             Duly signed original on file in the offices of
                                             MURR SILER & ACCOMAZZO, P.C.


                                             /s/ Chad N. Hinton
                                             Chad N. Hinton, Paralegal
